DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; 
the prior art of record, SCHUNEMANN (WO 2008/134708 A1) discloses a method for creating a plant-based ecosystem for at least a parcel of land, the method comprising: collecting data of a plurality of measured variables pertinent to the plant-based ecosystem; normalizing the collected data; organizing the data in a tensor to enable facilitation of an analysis of the data, by unit of time and in multiple layers; storing the data; using the data in an ecosystem model; and storing an output of the ecosystem model; 
However, SCHUNEMANN does not disclose “a method for creating a plant-based ecosystem for at least a parcel of land, the method comprising: processing of the data collected by the step of collecting and further data gathered, based on the ecosystem model, and outputting desired ecosystem output parameters”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 1 is allowed.
Regarding claim 9; 
the prior art of record, SCHUNEMANN (WO 2008/134708 A1) discloses an apparatus for creating an agricultural plant-based ecosystem for at least a parcel of land, comprising: a computational device; a distributed computing infrastructure; a data storage device; and 4a data collection device configured to make a collection of data of a plurality of measured variables pertinent to the plant-based ecosystem; 
However, SCHUNEMANN does not disclose “an apparatus for creating an agricultural plant-based ecosystem for at least a parcel of land, comprising: a circular representation of graphical data collected such that one variable is rotated and the other variables form concentric circles leading out from the center and the values of the rotated variable form radii of the circle, wherein the computational device is configured to gather further data from an intended plurality of data sources comprising at least one of the list comprising a satellite imaging system, an airborne imaging system, and a terrestrial sensor network”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 9 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A RONI/Primary Examiner, Art Unit 2194